        Case 1:19-cr-10459-RWZ Document 1223 Filed 08/13/20 Page 1 of 7




                                                     U.S. Department of Justice

                                                     Andrew E. Lelling
                                                     United States Attorney
                                                     District of Massachusetts


Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     1 Courthouse Way
                                                     Suite 9200
                                                     Boston, Massachusetts 02210

                                                     July 24, 2020

Joan Fund, Esq.
245 First Street, Riverview II, Suite 1800
Cambridge, MA 02142

       Re:     United States v. Cecchetelli, et. al.
               Defendant, Luis Santiago, a/k/a “King Tiny”
               Criminal No. 19-10459

Dear Attorney Fund:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Luis Santiago (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.      Change of Plea

       Defendant will plead guilty to Count One of the Indictment: Conspiracy to Conduct
Enterprise Affairs through a Pattern of Racketeering Activity, in violation of 18 U.S.C. § 1962(d).
Defendant admits that he committed the crime specified in this count and is in fact guilty of this
offense.

       2.      Penalties

        Defendant faces the following maximum penalties: incarceration for 20 years; supervised
release for 3 years; a fine of $250,000; a mandatory special assessment of $100; restitution; and
forfeiture to the extent charged in the Indictment.

       3.      Sentencing Guidelines

       Defendant agrees to take the position that the Defendant’s total “offense level” under the
Guidelines is 20.

                                                1
       Case 1:19-cr-10459-RWZ Document 1223 Filed 08/13/20 Page 2 of 7




       The U.S. Attorney agrees, based on the following calculations, that Defendant’s total
“offense level” under the Guidelines is 21:

              (a)    Base Offense Level

                     Pursuant to USSG § 2E1.1(a)(2), the base offense level is calculated
              according to the offense level applicable to the underlying racketeering activity.
              Pursuant to App. Note 1, each offense is treated as a separate count of conviction,
              with applicable Chapter Three adjustments.

                     The underlying offenses for Guidelines purposes are Defendant's
              aggravated assault of a rival gang member in New Bedford, MA, in May 2019
              (Group One); and Defendant’s conspiracy to manufacture, distribute, and possess
              with intent to distribute cocaine base (Group Two). These offenses are grouped
              separately pursuant to USSG § 3D1.2.

                     (1)     Group One:

                            in accordance with USSG § 2A2.2(a), the base offense level is 14
                             because the Defendant is responsible for an aggravated assault;

                            in accordance with USSG § 2A2.2(b)(1), the offense level is
                             increased by 2 because the assault required more than minimal
                             planning; and

                            in accordance with USSG § 2A2.2(b)(2)(A), the offense level is
                             increased by 5 because the Defendant discharged a firearm.

                     (2)     Group Two:

                            in accordance with USSG § 2D1.1(c)(11), base offense level is 18,
                             because the Defendant is responsible for at least 11.2 gram but less
                             than 16.8 grams of cocaine base;

                            in accordance with USSG § 2D1.1(b)(1), the offense level is
                             increased by 2 because the Defendant possessed a dangerous
                             weapon, including a firearm; and

                            in accordance with USSG § 2D1.1(b)(2), the offense level is
                             increased by 2 because the Defendant used violence, made a
                             credible threat to use violence, or directed the use of violence.

              (b)    Grouping

                     Pursuant to USSG § 3D1.4, each group is counted separately. Group One
                                           2
        Case 1:19-cr-10459-RWZ Document 1223 Filed 08/13/20 Page 3 of 7




               has an adjusted offense level of 21. Group Two has an adjusted offense level of 22.
               Group Two counts as one Unit because it has the highest offense level. Group One
               counts as one Unit because it is 1 level less serious. USSG § 3D1.4(a). Defendant
               therefore is responsible for 2 Units, which results in an additional 2 levels to Group
               Two.

                      Pursuant to the USSG grouping principles, and prior to any reduction for
               acceptance of responsibility, Defendant's Adjusted Offense Level is therefore 24.

               (c)    Acceptance of Responsibility

                      Based on Defendant's prompt acceptance of personal responsibility for the
               offense of conviction in this case, the U.S. Attorney agrees to recommend that the
               Court reduce Defendant's Adjusted Offense Level by 3 levels under USSG § 3E1.1.

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

        Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crime to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.      Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

               a) incarceration within the Guidelines sentencing range as calculated by the Court
                  at sentencing, excluding departures;

               b) a fine within the Guidelines sentencing range as calculated by the Court at
                  sentencing, excluding departures, unless the Court finds that Defendant is not
                  able, and is not likely to become able, to pay a fine;

               c) 36 months of supervised release;


                                                 3
        Case 1:19-cr-10459-RWZ Document 1223 Filed 08/13/20 Page 4 of 7




               d) a mandatory special assessment of $100, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing; and

               e) forfeiture as set forth in Paragraph 6.

       The Defendant agrees to recommend a sentence of incarceration of no less than 36 months.

       The parties agree that the time for which the Defendant was held in official detention on
New Bedford District Court Docket Nos. 1933CR001067, and 1933CR003451 relate to offenses
for which the Defendant is to be sentenced in this case, and constitute creditable time served. See
18 U.S.C. § 3585(b). The parties agree that the time has not been credited against another sentence.

       5.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

               a) He will not challenge his conviction on direct appeal or in any other proceeding,
                  including in a separate civil lawsuit; and

               b) He will not challenge his sentence, including any court orders related to
                  forfeiture, restitution, fines or supervised release, on direct appeal or in any
                  other proceeding, including in a separate civil lawsuit.

         Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to
appeal or otherwise challenge his conviction and sentence regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.
                                                  4
        Case 1:19-cr-10459-RWZ Document 1223 Filed 08/13/20 Page 5 of 7




       6.      Forfeiture

        Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

       7.      Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

       8.      Breach of Plea Agreement

        Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

        If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

       9.      Who is Bound by Plea Agreement

         This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

       10.     Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

                                          *       *       *


                                                  5
        Case 1:19-cr-10459-RWZ Document 1223 Filed 08/13/20 Page 6 of 7




       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Philip A. Mallard.


                                                    Sincerely,

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                             By:    /s Glenn A. MacKinlay
                                                    Glenn A. MacKinlay
                                                    Chief, Organized Crime Gang Unit
                                                    Timothy E. Moran
                                                    Deputy Chief, Organized Crime Gang Unit


                                                    /s Philip A. Mallard
                                                    Philip A. Mallard
                                                    Assistant U.S. Attorney




                                                6
Case 1:19-cr-10459-RWZ Document 1223 Filed 08/13/20 Page 7 of 7
